COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


  ROSARIO CARTWRIGHT and                         §
  ISHMAEL CARTWRIGHT,                                            No. 08-16-00129-CV
                                                 §
                    Appellants,                                     Appeal from the
                                                 §
  v.                                                              143rd District Court
                                                 §
  FAVIOLA ARACELI ARMENDARIZ,                                   of Ward County, Texas
                                                 §
                    Appellee.                                  (TC# 14-09-23446-CVW)
                                                 §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause for new

trial, in accordance with this Court’s opinion. We further order that Appellants recover from

Appellee all costs of this appeal, for which let execution issue. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 8TH DAY OF MAY, 2019.

                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.